Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00099-CV

                                       Victor RAMOS,
                                          Appellant

                                               v.

                                     CITY OF LAREDO,
                                          Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003985 D2
                          Honorable Susan D. Reed, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED awarding appellant Victor Ramos $32,000 in
accordance with the jury’s damages findings. Costs of the appeal are taxed against appellee City
of Laredo.

       SIGNED March 28, 2018.


                                                _____________________________
                                                Rebeca C. Martinez, Justice